 In the- Matter of JACOB SCHMIDT BREWING COMPANY, THEO. HAMMBREWING CO., YOERG BREWING COMPANY 'INC.andINTERNATIONALUNION OF UNITED BREWERY,FLOUR,CEREAL,AND SOFT DRINK WORK-'ERS OF AMERICA, LOCAL UNIONS Nos. 97, 214, AND 343Case No., 18-R-955.-Decided `July 21, 1944Mr. Stephen M. Reynolds,for the Board:.Mr. H. J. Charles,of St.-Paul, Minn., for Hamm Brewing Co.Mr. C. E. Ne^woome,of St. Paul, Minn., for Schmidt Brewing Co.Mr. Louis E. Yoerg,of St. Paul, Minn., for Yoerg Brewing Co.ofWashington, D. C., for the BrewerWorkers.1. 1Mr. I. E. Goldberg,of Milwaukee, Wis., andMr. Gordon R.-Conklin,of St. Paul, Minn., for the Teamsters.Mr. William WhitsettandMiss Frances Lopinnaky,of counsel to theBoard.,ANDDECISION'DIRECTION _OF. ELECTIONTATEMENT OF THE CASEUpon,. a" petition, duly filed -by International Union of -UnitedUnions Nos. 97, 214, and 343, herein-called the Brewery' Worker`s,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Jacob Schmidt Brewing Company,herein called Schmidt, Theo. Hamm Brewing Co., herein calledHamm, and Yoerg Brewing Company, Inc., herein called Yoerg, allof St. Paul, Minnesota, herein collectively referred to as the Com-panies, the National Labor Relations Board provided for an appro-priate hearing upon due notice before R. X. Denham, Trial Examiner.Said hearing was held at Minneapolis, Minnesota, on March 24, 1944.At the commencement of the hearing, the motion of Drivers and Help-ers Union, Local 993, affiliated with tile, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America (A.F. of L.), herein. called the Teamsters, to intervene was granted57 N. L.'R. B., No. 98.548' lJACOB SCHMIDT BREWING COMPANY549without objection.The Companies, the Brewery Workers, and theTeamsters appeared and participated.opportunity to_be,heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board. Oral argument, in which the Brewery Workers andthe Teamsters participated, was held before the Board in Washing-ton, D. C., on June 8, 1944.Upon-the entire, record in the case, the Board makes the-following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESJacob Schmidt Brewing Company, a Minnesota corporation with itsprincipal office and place of business in St. Paul, Minnesota, is.engagedin the brewing and distribution of beer. In 1943, it purchased rawmaterials valued at $1,041,000, of which approximately' 63 percentwas shipped to it from points outside the State.,During the sameperiod, it sold 524,773 barrels of beer, of which 46 percent was shippedto points outside the State.Theo. Hamm Brewing Co., a Minnesota corporation with its princi-pal office and place of business in St. Paul, Minnesota, is engaged inthe brewing and distribution of beer., In 1943, it purchased raw mate-rials valued at $987,300, which were shipped to it from points outsidethe State.During the same, period, approximately 62 percent of itsfinished products was shipped to points outside the State.Yoerg Brewing Company, Inc., a Minnesota, corporation with itsprincipal office and place of business in St. Paul, Minnesota, is engagedin the brewing and distribution of beer.During 1943, this Companypurchased, from points outside the State, raw materials valued atapproximately $30,000.During the same period, it sold and shippedproducts valued at approximately $31,000 to points outside the State.The Companies admit that they are engaged in commerce withinthe meaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDInternational Union of United Brewery, Flour, Cereal, and SoftDrink Workers of America, Local Unions Nos. 97, 214, and 343, arelabor organizations admitting to membership employees of the Com-panies._Brewery, Beverage Drivers and Helpers Union, Local No. 933, affili-ated with the International Brotherhood of Teamsters, Chauffeurs, 551DECISIONS OF NATIONAL LABOR-RELATIONS BOARDWarehousemen and Helpers of America, A. F. of L., is a labor organi-zation admitting to membership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONOn February 21, 1944, the Teamsters, claiming to represent a major-ity of the delivery drivers and helpers employed by the Companies,requested recognition as their exclusive bargaining representative.The Companies refused recognition to the Teamsters on the groundthat the drivers and. helpers were covered by an existing contract be-tween the Companies and the Brewery Workers. The Teamsters thenapplied to the State'Labor Conciliator of'Minnesota who took juris-diction over their claim.'The Companies have refused to renew- theBrewery Workers' contract until the dispute is resolved. -A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Brewery Workers relies on its contract withthe Companies which expired April 1, 1944, as-evidence of its interestin the proceeding, and that the Teamsters represents a substantialnumber of employees in the unit which it alleges.is appropriate.' -We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the meaningof Section 9 (c) and Section ^ (6) and (7) of the Act.IV.THE APPROPRIATE UNITAlmost from the time of its organization in 1887, the Brewery'Workers claimed and exercised jurisdiction over all persons employedin and by breweries. Its insistence upon the industrial type of unitin breweries led to oa long dispute, within the American Federationof Labor (herein called the A. F. of L.), between the Brewery Workersand other A. F. of L. affiliates.At the order of the parent organiza-tion the Brewery Workers gave up jurisdiction over the maintenanceemployees in breweries, but suffered expulsion from the A. F. of L.'On March 11,1944,the Concihatoi's elections Nei e held among the driers and helpersllltth thf-wiowing resueos :forTeamstersFooBrewery-117orkersAt Jacob Schmidt Brewing Company -----------------------2216At Hamm Brewing Co-----------------------------------_518At Yoerg Brewing Company, Inc--------------------------06The Brewery workers refused to participate in the election,and upon its completion, itinstituted injunction proceedings to restuun the Conciliator from ceitifying the Teamsters.By agreement the petition is not being pressed, pending the outcome of the present pro-ceeding before the Boarda The Regional Director reported that the Teamsters submitted 44 cards, all of whichborn apparently genuine original signatures , that the names of 44 persons appearing onthe cards weie listed as drivers and helpers on the Companies' pay roll of March 6, 1944,which contained the names of 129 drivers and helpers, and that the cards were all datedfrom February to March 1, 1944 JACOB SCHMIDT BREWING COMPANY551rather,than cede its claimed jurisdiction over drivers and helpers con-nected with the brewing industry.3,According to custom and tradition; the work of brewery` employeesfalls roughly into four categories: (1) malsters and brewers, (2)bottling employees, (3) yard employees, including yard,drivers, de-livery drivers, and helpers, and (4) maintenance employees. In theSt. Paul area, the Brewery Workers has for over 35 years representedall the employees of the Companies except the skilled maintenanceemployees.4Originally the employees so represented were membersof Local 97. In 1934, the membership having expanded considerably;Local 343 was chartered to accommodate the bottlers.Malsters, brew-ers, drivers, and yard employees continued their membership inLocal 97. In 1943, the delivery drivers and helpers employed by,brewers and soft drink establishments in St. Paul were given a charterasLocal 214.Yard employees, including -yard drivers, retainedmembership in Local 97.The three locals bargain with the Com--panies through a joint local executive board.The form of contractnegotiated by the joint board has been a single contract divided intosections, each of which is devoted to the problems of an occupationalcategory.The Brewery Workers seeks to be' certified by the Board as theBargaining representative of the employees of the Schmidt, Hamm,and Yoerg Brewing Companies in the multiple-employer, consolidatedunit which their contracts have covered.The Teamsters seeks a unitcomposed solely of delivery drivers and helpers employed by the threeCompanies.5The Companies take no position as.to the unit.Theparties stipulated, among other things, (1) that whatever unit or unitsare found to be appropriate shall encompass all employees within thejob classifications involved, on a St. Paul industry-wide basis; (2)that the three Companies constitute the brewing industry in the St.Paul area ; and (3) that until the questions herein 'involved are dis-posed of by the Board, the provisions of the present Brewery Workers'contract with the Companies shall remain in full force and effect.Schmidt's employs 55 delivery drivers and helpers and 8 yarddrivers.Hamm's employs 60 delivery drivers and helpers and 13-yard drivers.Yoerg's employs 7 delivery drivers and helpers and3 SeeGreen v Obergfell,121 F (2d) 46a Firemen,engineers,machinists,electricians,millwrights,painters,carpenters,garagemechanics,and steamfitters and plumbers have, for at least 25 years, been represented bycraft unions affiliated with the A F. of L.5The Teamsters claims that the unit contended for the Brewery workers is inappro-piiate, and that the employees of the three'breweries should be divided into three separateunits:(a) the drivers and helpers on delivery trucks;(b) the production and inside work-ers; and(c)yard and maintenance employees, which would include all truck driversengaged in ordinary hauling other than the actual delivery of beverages to distributors orconsumers,the vardmen who assist in loading and unloading trucks and freight cars, andallwho generally perform maintenance or clean-up work in the yardThe Teamstersclaims no interest in any of the employees other than those under'(a) above. 552DECISIONS OF NATIONAL LABOR- RELATIONS BOARDno yard drivers.Delivery drivers ' and,helpers take bottled and, kegbeer from the breweries, deliver it to the', taverns and other outletswithin the city of St. Paul, and return empty crates, kegs, and bottlesto the breweries 6.Yard drivers haul beer from the breweries to beercars for transportation outside the city. , They also haul freight toand within the yards of the breweries and bring all supplies into thebreweries.At,Schmidt's and at Hamm's delivery drivers and helpersspend all of their time working as such except during slackseasonswhen surplus drivers and helpers are employed within the plants oryards.At Yoerg's, however, delivery drivers and helpers work insidethe plant or in the yardin all seasons.,From 'these facts, two conclusions are necessarily drawn : (1) TheTeamsters, by excluding yard drivers from their requested unit, havelimited the unit to contain only a part of a group of employees work-ing under similar conditions, and performing similar work; (2) theTeamsters, by asking for a three-plant unit, have included in the re-quested unit employees who regularly perform duties of, are subjectto the same working conditions as, and come into constant contactwith the, employees whom the Teamsters would not represent.More-over, in the Companies'- plants, yard drivers and yitrdmen work insuch close conjunction that a unit including one group without theother would not be feasible.However, a unit composed of yard anddelivery drivers, and yardmen would be no more feasible than the unitrequested by the Teamsters because bottlers at the plants performsome of the same functions as yardmen.At Hamm's the bottlers loadtrucks and freight cars; at Schmidt's they load trucks and unloadfreight cars.The integration of the work of the inside workers, the,yard workers, and the drivers employed by the Companies, and theconstant contact these employees -have one with another impels thefinding that the employees of the Companies can best be representedin an industrial unit for the purposes,of bargaining.?This conclusionis fortified by the long history of bargaining on an industrial unitbasis in the three-plant unit, and the action of the Teamsters who have,in the organization of the employees of other breweries and soft drinkestablishments, recognized the appropriateness of the over-all unit inthe industry and requested certification by this Board in such a unit.8eDeliveries of beer by truck to points outside the St. Paul area are not made by driversemployed by ,the Companies.L`4The close integration of the work of the drivers with that of other employees of thebreweriesmakesMatter of Sutherland Paper Company,55 N L R B 38 urged bythe Teamsters,as a precedent to be followed in the instant case,inapplicable hereto.Inthat case,we found that the drivers involved had interests identified with transportationrather than with the particular industrywhich theyserved, and that their functions werenot integrated with those of production employees.8SeeMatter of Drewery'sLimited D.S.A, 44 N. L R. B. 1119 ;Matter of Coca ColaBottling Company of Jamestown,46 N. L. Ti B. 799;Matter of Pepsi-Cola Bottling Com-panyof Kansas City,55 N L.R. B 1183.Counsel for the Teamsters admitted at the hear-on a plant-wide basis.- JACOBSCHMIDT BREWINGCOMPANY553We find that all, production, maintenance, and distribution. em-ployees of the Companies, excluding firemen, engineers, machinists,electricians, millwrights,painters, carpenters, garage mechanics, steamfitters andplumbers,clericalemployees, and all supervisory -employeeswith 'authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the statusof employees or effectively recommendsuch action constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning ofSection 9;V.THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by 'secret ballot among the em-ployees in the appropriate ' unit who were employed (luring the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.Since theTeamstersprofessedno interestin any unit except the onewhich it requested, we shall not place the name of the Teamsters onthe ballot.However, should the Teamsters desire to participate inthe electionas hereindirected, and notify the Regional Director withinten (10) days after the date of the issuance of this Decision and Direc-tion of Election of its desire to participate, we shall entertaina motionto that effect.DIRECTION OF ELECTION0By virtue of and pursuant to the power vested in the National.LaborRelations Board by Section 9 (c) of the National Labor Relations-Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jacob, SchmidtBrewing Company, Theo. Hamm Brewing Company, and Yoerg,Brewing Company, Inc., all of St. Paul, Minnesota, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand, supervision of the Regional Director for the Eighteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did'not work during said pay-roll period beca9ise they were ill or on 'va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolls, but excluding those employees who have since quit or been dis-charged -for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Union of United Brewery, Flour, Cereal,and Soft Drink Workers of America, Local,Unions Nos. 97, 214, and343, for the purposes of collective bargaining.'Mn.MGERAr,D D. REILLY, concurring specially :_In my opinion, the only sound method of disposing of the historiccontroversy between the Brewery Workers and the Teamsters is togive the drivers in each sase an opportunity to vote.This Board hasrecognized drivers as a separate craft on innumerable occasions andhas even deemed them a separate bargaining unit in cases where theyhad previously been included in a collective bargaining agreement withproduction and maintenance employees.'Consequently, I shouldbe inclined in the instant case to conduct a separate election in thetruck drivers' group, were it not for the fact that the proliosed unitsought by the Teamsters fails to embrace all_ these drivers, since itexcludes yard drivers who do the trucking from the breweries to theiail-heads.The case, therefore, falls within the doctrine of-Tr'ianglePublication, Inc.2in which the Board dismissed the petition of a unionwhich sought to represent only a portion of the craft.'Sutherland Paper company,55 N. L.R B., 38.2 40 N L R B. 1330.00